                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                             |      CHAPTER 13
                                             |
IN RE:                                       |
DAVID JOSEPH WOMELSDORF                      |
a/k/a David J. Womelsdorf                    |
a/k/a David Womelsdorf    |
                                             |
                      Debtor(s)              |      CASE NO. 5-18-
                                             |
                                             |
                                             | X    ORIGINAL PLAN
                                             |      1st AMENDED PLAN (Indicate 1ST, 2ND,
                                                    3RD,
                                             |      etc)
                                             |      Number of Motions to Avoid Liens
                                             |      Number of Motions to Value Collateral

                                     CHAPTER 13 PLAN

                                            NOTICES
Debtors must check one box on each line to state whether of not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

 1   The plan contains nonstandard provisions, set out in    *     Included    G       Not
     §9, which are not included in the standard plan as                                Included
     approved by the U.S. Bankruptcy Court for the
     Middle District of Pennsylvania.
 2   The plan contains a limit on the amount of a secured          Included    *       Not
     claim, set out in §2.E, which may result in a partial                            Included
     payment or no payment at all to the secured creditor.
 3   The plan avoids a judicial lien or nonpossessory,       G      Included   *       Not
     nonpurchase-money security interest, set out in §2.G                             Included




                           YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
timely written objection. This plan may be confirmed and become binding on you without




Case 5:18-bk-04178-RNO         Doc 7 Filed 10/02/18 Entered 10/02/18 09:59:54              Desc
                               Main Document    Page 1 of 11
further notice or hearing unless a written objection is filed before the deadline stated on the
Notice issued in connection with the filing of the Plan.

1.      PLAN FUNDING AND LENGTH OF PLAN.

        A.     Plan Payments From Future Income

               1. To date, the Debtor paid $0.00 (enter $0 if no payments have been made to the
Trustee to date). Debtor shall pay to the Trustee for the remaining term of the plan the following
payments. If applicable, in addition to monthly plan payments, Debtor shall make conduit
payments through the Trustee as set forth below. The total base plan is $114,000.00, plus other
payments and property stated in §1B below:
      Start          End              Plan           Estimated          Total            Total
     mm/yyyy        mm/yyyy          Payment          Conduit          Monthly         Payment
                                                     Payment           Payment         Over Plan
                                                                                         Tier
 112018           10/2023          $1,900.00        $0.00            $1,900.00        $114,000.00


                                                                            Total $114,000.00
                                                                        Payments:

       2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the
Trustee that a different payment is due, the Trustee shall notify te Debtor and any attorney for the
Debtor, in writing, to adjust the conduit payments and the plan funding. Debtor must pay all
post-petition mortgage payments that come due before the initiation of conduit mortgage
payments.

         3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform
to the terms of the plan.

        4. CHECK ONE:          ( ) Debtor is at or under median income. If this line is checked,
                               the rest of §1.A.4 need not be completed or reproduced.

                               ( X ) Debtor is over median income. Debtor calculates that a
                               minimum of $16,440.00 must be paid to allowed unsecured
                               creditors in order to comply with the Means Test.

B. Additional Plan Funding From Liquidation of Assets/Other

        1.     The Debtor estimates that the liquidation value of this estate is $0.00. (Liquidation
               value is calculated as the value of all non-exempt assets after the deduction of
               valid liens and encumbrances and before the deduction of Trustee fees and priority
               claims.)




Case 5:18-bk-04178-RNO          Doc 7 Filed 10/02/18 Entered 10/02/18 09:59:54                    Desc
                                Main Document    Page 2 of 11
     Check one of the following two lines.

       X    No assets will be liquidated. If this line is checked, the rest of §1.B need not be
            completed or reproduced.

            Certain assets will be liquidated as follows:

     2.     In addition to the above specified plan payments, Debtor shall dedicate to the plan
            proceeds in the estimated amount of                   from the sale of property
            known and designated as                      . All sales shall be completed by
            If the property does not sell by the date specified, then the disposition of the
            property shall be as follows:


     3.     Other payments from any source(s) (describe specifically) shall be paid to the
            Trustee as follows:                                                       .


2.   SECURED CLAIMS.

     A.     Pre-Confirmation Distributions. Check one.

      X     None. If “None” is checked, the rest of §2.A need not be completed or
            reproduced.

            Adequate protection and conduit payments in the following amounts will be paid
            by the Debtor to the Trustee. If the Trustee will disburse these payments for
            which a proof of claim has been filed as soon as practicable after receipt of said
            payments from the Debtor.

     Name of Creditor          Last Four Digits of Account            Estimated Monthly
                                        Number                             Payment




     1.     The Trustee will not make a partial payment. If the Debtor makes a partial plan
            payment, or if it is not paid on time and the Trustee is unable to pay timely a
            payment due on a claim in this section, the Debtor’s cure of this default must
            include any applicable late charges.

     2.     If a mortgagee files a notice pursuant to Fed. R. Bankr.P.3002.1(b), the change in
            the conduit payment to the Trustee will not require modification of this Plan.




Case 5:18-bk-04178-RNO      Doc 7 Filed 10/02/18 Entered 10/02/18 09:59:54                  Desc
                            Main Document    Page 3 of 11
        B.    Mortgages (Including Claims Secured by Debtor’s Principal Residence) and
              Other Direct Payments by Debtor. Check One.

              None. If “None” is checked, the rest of §2.B need not be completed or
              reproduced.


          X   Payments will be made by the Debtor directly to the creditor according to the
              original contract terms, and without modification of those terms unless otherwise
              agreed to by the contracting parties. All liens survive the plan if not avoided or
              paid in full under the plan.



        Name of Creditor           Description of Collateral        Last Four Digits of Account
                                                                             Number
   Wells Fargo Bank, N.A.             185 Municipal Rd.,                         3337
                                       Benton, PA 17814
 Ally                            2013 Ford F150                     2092

        C.    Arrears (Including, but not limited to, claims secured by Debtor’s principal
              residence). Check one.

              None. If “None” is checked, the rest of §2.C need not be completed or
              reproduced.

         X    The Trustee shall distribute to each creditor set forth below the amount of
              arrearages in the allowed proof of claim. If post-petition arrears are not itemized
              in an allowed claim, they shall be paid in the amount stated below. Unless
              otherwise ordered, if relief from the automatic stay is granted as to any collateral
              listed in this section, all payments to the creditor as to that collateral shall cease,
              and the claim will no longer be provided for under §1322(b)(5) of the Bankruptcy
              Code.

 Name of            Description of      Estimated Pre-       Estimated Post-      Estimated
 Creditor           Collateral          Petition             Petition             Total to be paid
                                        Arrears to be        Arrears to be        in plan
                                        Cured                Cured
  Wells Fargo        185 Municipal      $79,060.83           NA                   $79,060.83
  Bank, N.A.             Rd.,
                      Benton, PA
                         17814




Case 5:18-bk-04178-RNO         Doc 7 Filed 10/02/18 Entered 10/02/18 09:59:54                  Desc
                               Main Document    Page 4 of 11
        D. Other secured claims (conduit payments and claims for which a §506 valuation
is not applicable, etc.)

            X          None. If “None” is checked, the rest of §2.D need not be completed or
                       reproduced.


                       The claims below are secured claims for which a § 506 valuation is not
                       applicable, and can include: (1) claims that were either (a) incurred within
                       910 dates of the petition date and secured by a purchase money security
                       interest in a motor vehicle acquired for the personal use of the Debtor, or
                       (b) incurred within 1 year of the petition date and secured by a purchase
                       money security interest in any other thing of value; (2) conduit payments;
                       or (3) secured claims not provided elsewhere.

       1.       The allowed secured claims listed below shall be paid in full and their liens
                retained until completion of payments under the plan.

       2.       In addition to payment of the allowed secured claim, present value interest
                pursuant to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount
                listed below, unless an objection is raised. If an objection is raised, then the court
                will determine the present value interest rate and amount at the confirmation
                hearing.

       3.       Unless otherwise ordered, if the claimant notifies the Trustee that the claim was
                paid, payments on the claim shall cease.

     Name of           Description of        Principal          Interest Rate      Total to be Paid
     Creditor           Collateral           Balance of                                in Plan
                                               Claim




       E.       Secured claims for which §506 valuation is applicable. Check one.

            X    None. If “None” is checked, the rest of §2.E need not be completed or
                reproduced.

                Claims listed in the subsection are debts secured by property not described in §2.D
of this plan. These claims will be paid in the plan according to modified terms, and liens retained
until entry of discharge. The excess of the creditor’s claim will be treated as an unsecured claim.
Any claim listed as “$0.00" or “NO VALUE” in the “Modified Principal Balance” column below




Case 5:18-bk-04178-RNO          Doc 7 Filed 10/02/18 Entered 10/02/18 09:59:54                  Desc
                                Main Document    Page 5 of 11
will be treated as an unsecured claim. The liens will be avoided or limited through the plan or
Debtor will file an adversary action (select method in last column). To the extent not already
determined, the amount, extend or validity of the allowed secured claim for each claim listed
below will be determined y he court at the confirmation hearing. Unless otherwise ordered, if the
claimant notifies the Trustee that the claim was paid, payments on the claim shall cease.



 Name of         Description of    Value of       Interest         Total            Plan or
 Creditor        Collateral        Collateral     Rate             Payment          Adversary
                                   (Modified                                        Action
                                   Principal)



       F. Surrender of Collateral. Check one.

         X            None. If “None” is checked, the rest of §2.F need not be completed or
                      reproduced.

                      The Debtor elects to surrender to each creditor listed below the collateral
                      that secures the creditor’s claim. The Debtor requests that upon
                      confirmation of this plan the stay under 11 U.S.C. §362(a) be terminated
                      as to the collateral only and that the stay under §1301 be terminated in all
                      respects. Any allowed unsecured claim resulting from the disposition of
                      the collateral will be treated in Part 4 below.

              Name of Creditor                           Description of Collateral to be
                                                                 Surrendered




        G.    Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax
liens. Check one.

        X     None. If “None” is checked, the rest of §2.G need not be completed or
              reproduced.

              The Debtor moves to avoid the following judicial and/or nonpossessory, non-
              purchase money liens of the following creditors pursuant to §522(f) (this §should
              not be used for statutory or consensual liens such as mortgages).




Case 5:18-bk-04178-RNO         Doc 7 Filed 10/02/18 Entered 10/02/18 09:59:54                 Desc
                               Main Document    Page 6 of 11
 The name of the holder of
 lien.
 A description of the lien. For
 a judicial lien, include court
 and docket number.
 A description of the liened
 property.
 The value of the liened
 property
 The sum of senior liens
 The value of any exemption
 claimed.
 The amount of the lien.
 The amount of lien voided.

3.     PRIORITY CLAIMS.

       A.     Administrative Claims

              1.      Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the
                      rate fixed by the United States Trustee.

              2.      Attorney’s Fees. Complete only one of the following options:

                      a.       In addition to the retainer of $1,000.00 already paid by the Debtor,
                               the amount of $3,000.00 in the plan. This represents the unpaid
                               balance of the presumptively reasonable fee specified in L.B.R.
                               2016-2( c); or

                      b.       $_______ per hour, with the hourly rate to be adjusted in
                               accordance with the terms of the written fee agreement between the
                               Debtor ands the attorney. Payment of such lodestar compensation
                               shall require a separate fee application with the compensation
                               approved by the Court pursuant to L.B.R. 2016-2(b).

              3.      Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2
                      above. Check one of the following two lines.

                           X   None. If “None” is checked, the rest of § 3.A.3 need not be
                               completed or reproduced.




Case 5:18-bk-04178-RNO            Doc 7 Filed 10/02/18 Entered 10/02/18 09:59:54              Desc
                                  Main Document    Page 7 of 11
                           The following administrative claims will be paid in full.

             Name of Creditor                             Estimated Total Payment




     B.      Priority Claims (including, but not limited to, Domestic Support Obligations
             other than those treated in § 3.C below). Check one of the following two lines.

                    None. If “None” is checked, the rest of § 3.B need not be completed or
                    reproduced.

                X   Allowed unsecured claims, including domestic support obligations,
                    entitled to priority under § 1322(a) will be paid in full unless modified
                    under §9.

             Name of Creditor                             Estimated Total Payment
          Internal Revenue Service                                 $4,336.00


     C.      Domestic Support Obligations assigned to or owed to a governmental unit
             under 11 U.S.C. §506 (a)(1)(B). Check one of the following two lines.

               X    None. If “None” is checked, the rest of § 3.C need not be completed or
                    reproduced.

                    The allowed priority claims listed below are based on a domestic support
                    obligation that has been assigned to or is owed to a governmental unit and
                    will be paid less than the full amount of the claim. This plan provision
                    requires that payments in § 1.A. be for a term of 60 months (see 11 U.S.C.
                    § 1322 (a)(4)).

             Name of Creditor                             Estimated Total Payment




4.   UNSECURED CLAIMS

     A.      Claims of Unsecured Nonpriority Creditors Specially Classified. Check one
             of the following two lines.




Case 5:18-bk-04178-RNO       Doc 7 Filed 10/02/18 Entered 10/02/18 09:59:54                 Desc
                             Main Document    Page 8 of 11
                   X     None. If “None” is checked, the rest of § 4.A need not be completed or
                         reproduced.

                         To the extent that funds are available, the allowed amount of the following
                         unsecured claims, such as co-signed unsecured debts, will be paid before
                         other, unclassified, unsecured claims. The claim shall be paid interest at
                         the rate stated below. If no rate is stated, the interest rate set forth in the
                         proof of claim shall apply.

       Name of            Reason for          Estimated           Interest Rate        Estimated
       Creditor             Special           Amount of                              Total Payment
                         Classification        Claim



         B.       Remaining allowed unsecured claims will receive a pro-rata distribution of
                  funds remaining after payment of other classes.

5.       EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the
         following two lines.

          X       None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

                  The following contracts and leases are assumed (and arrears in the allowed claim
                  to be cured in the plan) or rejected:

     Name of       Description     Monthly       Interest     Estimated       Total       Assume or
      Other        of Contract     Payment         Rate        Arrears         Plan        Reject
      Party         or Lease                                                 Payment




6.       VESTING OF PROPERTY OF THE ESTATE.

         Property of the estate will vest in the Debtor upon

         Check the applicable line:

                  plan confirmation.
                  entry of discharge.
          X       closing of case.

7.       DISCHARGE: (Check one)




Case 5:18-bk-04178-RNO            Doc 7 Filed 10/02/18 Entered 10/02/18 09:59:54                  Desc
                                  Main Document    Page 9 of 11
        (X)     The debtor will seek a discharge pursuant to § 1328(a).
        ( )     The debtor is not eligible for a discharge because the debtor has previously
                received a discharge described in § 1328(f).

8.      ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date,
the Trustee will treat the claim as allowed, subject to an objection by the Debtor.


Payments from the plan will be made by the Trustee in the following order:
Level 1:        Adequate Protection Payments
Level 2:        Debtor’s Attorney Fees
Level 3:       Domestic Support Obligations
Level 4:        Secured Claims, Pro Rata
Level 5:      Priority Claims, pro rata
Level 6:     Specially classified unsecured claims
Level 7:     Timely filed general unsecured claims
Level 8:      Untimely filed general unsecured claims to which Debtor has not objected


If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the
above Levels are not filled-in, then the order of distribution of plan payments will be determined
by the Trustee using the following as a guide:


Level 1:        Adequate protection payments.
Level 2:        Debtor’s attorney’s fees.
Level 3:        Domestic Support Obligations.
Level 4:        Priority claims, pro rata.
Level 5:        Secured claims, pro rata.
Level 6:        Specially classified unsecured claims.
Level 7:        Timely filed general unsecured claims.
Level 8:        Untimely filed general unsecured claims to which the Debtor has not objected.


9. NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
one document, not as a plan and exhibit.)

The following is a summary of the creditors and amounts to be paid by the Trustee
pursuant to this Plan:




Case 5:18-bk-04178-RNO            Doc 7 Filed 10/02/18 Entered 10/02/18 09:59:54                   Desc
                                 Main Document    Page 10 of 11
       Chapter 13 Trustee                            $ 9,120.00(est.)
       Tullio DeLuca, Esq.,                          $ 3,000.00
       Wells Fargo Financial, N.A.                   $ 79,060.83 (allowed secured claim)
       Internal Revenue Service                      $ 4,336.00 (allowed priority claim)
       Unsecured Creditors - pro-rata basis          $ 18,483.17
       Total:                                        $ 114,000.00


The Chapter 13 Trustee payment shall be made to the following address:

                       CHARLES J. DEHART, III, ESQ.
                       P.O. BOX 7005
                       LANCASTER, PA 17604



Dated: September 27, 2018                     /s/David Joseph Womelsdorf
                                              Debtor


                                              /s/Tullio DeLuca
                                              Attorney for Debtor



By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
also certifies that this plan contains no nonstandard provisions other than those set out in §9.




Case 5:18-bk-04178-RNO          Doc 7 Filed 10/02/18 Entered 10/02/18 09:59:54                Desc
                               Main Document    Page 11 of 11
